                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                   :                  Civil Action No. 19-9303 (FLW)(TJB)
ROBERT D. FERGUSON, et al.,        :
                                   :                               OPINION
                      Plaintiffs,  :
                                   :
        v.                         :
                                   :
AON RISK SERVICES COMPANIES, INC., :
et al.,                            :
                      Defendants.  :
                                   :

WOLFSON, United States Chief District Judge:

       This matter comes before the Court on a motion filed by defendants Aon Risk Services

Companies, Inc. (“Aon Inc.”); Aon Risk Services Central, Inc. (“Aon Central”); and Aon Risk

Services Southwest, Inc (“Aon Southwest”) (collectively, “Defendants” or “Aon1”), to dismiss the

Complaint filed by plaintiffs Robert D. Ferguson (“Ferguson”); Kansas International Corporation,

Ltd., Bankruptcy Estate, a Finnish Corporation (“Kansas Intl”); and Impolex LLC’s (“Impolex”)

(collectively, “Plaintiffs”), pursuant to Federal Rules of Civil Procedure 12(b)(2), 12(b)(3), and

12(b)(6). For the following reasons, Defendants’ motion is GRANTED, and Plaintiffs’ Complaint

is dismissed for lack of personal jurisdiction.

I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       In addressing a motion to dismiss, this Court must accept the allegations from the plaintiff’s

complaint as true. See Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 457 (3d Cir. 2003);




1
       The Amended Complaint largely refers to all three defendants as “Aon”; accordingly, this
Opinion will also reference the entities collectively, except where a factual difference necessitates
distinguishing between them.

                                                  1
Dayhoff, Inc. v. H.J. Heinz Co., 86 F.3d 1287, 1302 (3d Cir. 1996). Thus, the facts recited below

are taken from Plaintiffs’ Amended Complaint and do not represent this Court’s factual findings.

       a. The Relationship between Clarendon and Raydon

       Plaintiffs are the former shareholders of Lion Holdings, Inc. (“Lion”), a holding company

for two New Jersey-based insurance companies, Clarendon America Insurance Company and

Clarendon National Insurance Company (collectively, “Clarendon”). See ECF No. 17, Am. Compl.

¶2. Plaintiffs allege that in the 1990s, Raydon Underwriting Management Company (“Raydon”),

a Bermudan entity, and Clarendon collaborated to identify insurance and reinsurance business

opportunities. Id. at ¶23. Raydon acted as managing general agent for Clarendon, and “[a]s part

of its responsibilities, Raydon identified, evaluated, and recommended insurance and reinsurance

business opportunities to Clarendon.” Id. at ¶23. Clarendon was allegedly “the single largest

source of Raydon’s business.” Id. at ¶27.

       b. Aon Obtains a Professional Liability Policy for Raydon

       As a condition of doing business, Clarendon, allegedly, required that Raydon comply with

New Jersey’s financial responsibility laws for insurance managing agents and obtain professional

errors and omissions (“E&O”) coverage liability insurance. Id. at ¶24. Plaintiffs assert that

Raydon and its parent company, Stirling Cook Browne Holdings, Ltd (“SCBH”), hired Aon to put

in place and manage an E&O liability insurance program. Id.

       Aon PLC, a United Kingdom Company, is “one of the world’s largest insurance brokerage

firms, with offices throughout the United States and worldwide, including New Jersey,” and is the

parent company of various entities with the world “Aon” in their names, including Defendants in

the instant action. Id. at ¶¶22,10. Plaintiff alleges that the all of Aon entities “operate as one” and

“hold themselves out to the world as one entity.” Id. at ¶¶10, 13. The defendants named in this



                                                  2
action are the Aon entities which handled the policy placement, claims notification and related

services for Raydon’s E&O insurance during the relevant time period. Defendant Aon Risk

Services is a Maryland corporation with its principal place of business in Chicago, Illinois. Id.

¶16. Aon Central is an Illinois corporation with its principal place of business in Chicago, Illinois.

Id. at ¶17. It is also registered to transact business in New Jersey and maintains a designated agent

for service of process in the state. Aon Southwest is a Texas corporation with its principal place of

business in Dallas, Texas. Id. at ¶18.

          At Raydon’s request, Aon eventually put in place “a $50 million ‘combined’ liability

insurance program,” which included the E&O insurance. Id. at ¶24. During that process, Aon

allegedly learned that the single largest source of Raydon’s business was the Clarendon account.

Id. at ¶25. Aon’s files2 also allegedly included a copy of SCBH’s prospects for the company’s

initial public offering, which disclosed that “[t]he [c]ompany’s managing general agencies market

insurance products and programs developed by the Company on behalf of independent insurance

carries, primarily Clarendon National Insurance Company and its affiliates.” Id. at ¶27. SCBH’s

application for the E&O policy allegedly indicated that 81% of Raydon’s business with admitted

insurance carriers was placed through Clarendon. Id. at ¶28. Accordingly, Plaintiffs assert that

Aon understood that Raydon’s E&O policy was intended to benefit Clarendon. Id. ¶¶26-32.

          c. Plaintiff’s claims against Raydon

          In 1993, Raydon recommended that Clarendon participate in a reinsurance program called

“PA/LMX.” Id. at ¶¶23,35. The PA/LMX program was “disastrous” for Clarendon and caused it

to suffer significant losses. Id. at ¶¶37-38. In 1999, Lion and its subsidiaries including Clarendon,




2
          The files were produced to Plaintiffs in connection with a different lawsuit. Am. Compl.
at ¶26.
                                                 3
were sold to another entity. Id. at ¶39. As a result of the PA/LMX losses, the purchase price for

Clarendon was allegedly reduced by $25 million and Clarendon agreed to indemnify the purchaser

an additional $50 million of the PA/LMX losses. Id.

       In August and September 1999, Clarendon sent Raydon three letters demanding that the

company and/or its insurers indemnify Clarendon for the losses incurred as a result of Clarendon’s

involvement in the PA/LMX program. See ECF No. 28, Certification of Robert Leventhal, Exs. X,

Letter dated 9/28/1999, W, Letter dated 9/30/1999.     Raydon’s risk manager allegedly forwarded

two of the letters, and instructed Aon to notify all of Raydon’s insurers of Clarendon’s claims.3 Id.

Exs, V, Letter dated 9/14/199 at 4; W, Letter dated 9/30/1999 at 2.

       In connection with the sale of Clarendon, Plaintiffs agreed to indemnify Clarendon for

losses stemming from the company’s participation in the reinsurance program and were accordingly

subrogated to Clarendon’s professional malpractice claims against Raydon, in that regard. In 2011,

Plaintiffs brought suit against Raydon in Bermuda, and obtained a judgement in excess of $92

million. Am. Compl. at ¶9. Because Raydon was unable to satisfy the default judgment, Plaintiffs

sought to recover from Raydon’s E&O professional liability policies. Id. at ¶¶41-42.

       d. Plaintiffs’ Attempt to Collect the Raydon Judgment

        Thereafter, however, some of Raydon’s insurers claimed that they did not receive timely

notice of the claim and declined coverage. Id. at ¶42. Plaintiffs eventually settled with two of the

excess insurers, ERSIC and Reliance, for “substantial discounts.” Id. at ¶44.

       Robert Jackson and Mark Hannington, the two Aon employees allegedly responsible for

noticing Clarendon’s claims, were deposed as part of the state court coverage action against

Raydon’s insurers, captioned Ferguson et al, v. Travelers Indemnity Company et al, New Jersey



3
      It is unclear whether Raydon forwarded the third letter to Aon. See Pl. Br. at 10 n. 3.
                                                 4
Superior Court, Mercer County Law Division, No. L-2911-11. See ECF No. 23-2, Certification of

John-Paul Madden (“Madden Cert.”) , Ex. 2, R. Deposition of R. Jackson (“Jackson Dep.”); ECF

No. 28-2, Certification of E,x. G., Deposition of Mark E. Hanington (“Hanington Dep.”). Neither

Mr. Hannington nor Mr. Jackson could explain why the excess insurers did not receive notice of

Clarendon’s claims.

       Plaintiffs assert that their claims against Raydon were covered under the ERSIC and

Reliance excess insurance polices, and would have been paid but for Aon’s negligence in failing

to notice the claims. Accordingly, Plaintiffs filed the instant lawsuit against Aon in New Jersey

state court, which was removed to this Court in April 2019, asserting professional negligence and

breach of contract claims. They also seek a declaratory judgment that Aon is liable to Plaintiffs for

the reduced value of Plaintiffs’ claims against the other insurers, as well as the discounted amount

of the settlement with ERSIC and Reliance. In response to a prior motion to dismiss, Plaintiffs

filed an Amended Complaint. Defendants now move to dismiss the Amended Complaint, based

on lack of personal jurisdiction, improper venue, and for failure to state a claim. The Court

addresses the jurisdictional question first.

II.    DISCUSSION

       Defendants move to dismiss this matter for, inter alia, lack of personal jurisdiction. Def.

Br. at 9-21. Plaintiffs argue that this Court has jurisdiction over Defendants, based on two theories:

jurisdiction by consent and specific jurisdiction.4 Pl. Br. at 15-21.




4
        Plaintiffs explain that they “are not contending that the Aon defendants are subject to
general personal jurisdiction in New Jersey for purposes of this motion.” Pl. Br. at 12 n.5.
However, Plaintiffs clearly posit that at least one of the defendants, Aon Central, has consented to
jurisdiction in this state; jurisdiction by consent is typically analyzed as a form of general personal
jurisdiction. See J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 881 (2011) (listing consent as
an “example[] that supports exercise of the general jurisdiction of the State’s courts and allow the
                                                  5
   A. Standard of Review

       When reviewing a motion to dismiss for lack of personal jurisdiction under Federal Rule

of Civil Procedure 12(b)(2), the Court must accept the plaintiff’s allegations as true and resolve

disputed facts in favor of the plaintiff. Pinker v. Roche Holdings Ltd., 292 F.3d 361, 368 (3d Cir.

2002). However, once a defendant has raised a jurisdictional defense, the plaintiff must “prove by

affidavits or other competent evidence that jurisdiction is proper.” Metcalfe v. Renaissance

Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009). If an evidentiary hearing is not held, a plaintiff

“need only establish a prima facie case of personal jurisdiction.” Id. A plaintiff meets this burden

by “establishing with reasonable particularity sufficient contacts between the defendant and the

forum state.” Provident Nat. Bank v. California Fed. Sav. & Loan Assoc., 819 F.2d 434 (3d Cir.

1987). In order “[t]o meet that burden, [plaintiff] must ‘establish [ ] jurisdictional facts through

sworn affidavits or other competent evidence.’ ” Cerciello v. Canale, 563 F. App’x. 924, 925 n.1

(3d Cir. 2014) (quoting Miller Yacht Sales, Inc., v. Smith, 384 F.3d 93, 96 (3d Cir. 2004)). “Once

the plaintiff has shown minimum contacts, the burden shifts to the defendant, who must show that

the assertion of jurisdiction would be unreasonable.” Ameripay, LLC v. Ameripay Payroll, Ltd.,

334 F.Supp.2d 629, 633 (D.N.J. 2004) (citing Mellon Bank (East) PSFS v. Farino, 960 F.2d 1217,

1226 (3d Cir. 1992)).

       A district court sitting in diversity may assert personal jurisdiction over a nonresident

defendant to the extent allowed under the law of the forum state.” Metcalfe, 566 F.3d at 330. Since

New Jersey’s “long-arm statute allows ‘the exercise of personal jurisdiction to the fullest limits of

due process,’ [the Court must] ‘look to federal law for the interpretation of the limits on in




State to resolve both matters that originate with the State and those based on activities and events
elsewhere”).
                                                 6
personam jurisdiction.’ ” Malik v. Cabot Oil & Gas Corp., 710 F. App’x 561, 563 (3d Cir. 2017)

(quoting IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 259 (3d Cir. 1998)). Due process demands

that a defendant have “certain minimum contacts with [the State] such that the maintenance of the

suit does not offend 'traditional notions of fair play and substantial justice.’” Daimler AG v.

Bauman, 571 U.S. 117, 126 (2014) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown,

564 U.S. 915, 919 (2011)).

            a. Personal Jurisdiction by Consent

        A defendant may expressly or implicitly consent to the exercise of personal jurisdiction in

a particular court. See Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 n. 14 (1985)

(“[B]ecause the personal jurisdiction requirement is a waivable right, there are a variety of legal

arrangements by which a litigant may give express or implied consent to the personal jurisdiction

of the court.”) (internal citations and quotation marks omitted). One way a party can consent to

jurisdiction is through “state procedures which find constructive consent to the personal

jurisdiction of the state court in the voluntary use of certain state procedures.” Ins. Corp. of Ireland

v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 703–04 (1982).

        In support of their consent theory of jurisdiction, Plaintiffs assert that one of the

Defendants, Aon Central, is registered to do business in New Jersey, appointed a registered agent

for service of process, and is currently doing businesses within this state. Based on those contacts,

Plaintiffs argue that Aon Central has consented to suit in this state’s courts. Pl. Br. at 16. Relying

on Bane v. Netlink, Inc., 925 F.2d 637 (3d Cir. 1991) and Otsuka Pharm. Co. v. Mylan Inc., 106

F.Supp.3d 456 (D.N.J. 2015), Plaintiffs contend that compliance with a state’s registration statute

amounts to consent to general personal jurisdiction. Id. at 23. In response, Defendants assert that

following the United States Supreme Court’s decision in Daimler AG v. Bauman, 571 U.S. 117

(2014), courts within this district have routinely held that registering to do business in New Jersey
                                                  7
does not constitute consent to general jurisdiction in the state, and that the principles underlying

“the registration-as consent-theory” of jurisdiction are inconsistent with Daimler. Def. Reply Br.

at 2-3 (citing Display Works, LLC v. Bartley, 182 F. Supp. 3d 166 (D.N.J. 2016)). I agree;

Plaintiffs’ consent to jurisdiction arguments are incorrect.

        In Bane, the Third Circuit found that the defendant, a foreign corporation, had consented

to general personal jurisdiction in Pennsylvania because it was registered to do business in the

state. Id. The court explained that “[b]y registering to do business in Pennsylvania,” the defendant

“‘purposefully avail [ed] itself of the privilege of conducting activities within the forum State, thus

invoking the benefits and protections of its laws.’” 935 F.2d. at 640 (quoting Rudzewicz, 471 U.S.

at 472.).5

        However, Bane pre-dates the United States Supreme Court’s decision in Daimler AG v.

Bauman, where the Supreme Court soundly rejected the contention that a corporation may be

subject to general jurisdiction in every state in which it conducts business. See Daimler, 71 U.S.

at 138 (concluding that “subjecting a corporation to general jurisdiction in every state where it

engages in a substantial, continuous, and systematic course of business” would be “unacceptably

grasping.”) (internal citations and quotation marks omitted). There, the Supreme Court explained

that the relevant inquiry for assessing general personal jurisdiction is “the operative inquiry

whether that corporation’s ‘affiliations with the State are so “continuous and systematic” as to


5
        Although Bane specifically addressed consent by registration under the Pennsylvania
statute, guided by Bane courts in this District have found that companies consent to general
jurisdiction when they register to do business in New Jersey, appoint an agent for service of process
and actually do business in the state. See e.g., Otsuka Pharm., 106 F.Supp.3d at 456 (holding that
defendant companies consented to general jurisdiction when they registered to do business in New
Jersey and appointed an agent for service of process); see also Display Works, 182 F. Supp. at 175
(collecting cases).




                                                  8
render [it] essentially at home in the forum state.’” Id. at 139 (quoting Goodyear, 564 U.S. at 919).

Accordingly, defendant corporation’s “place of incorporation and principal place of business” are

the “paradigm all-purpose forums” for finding general personal jurisdiction. Id. at 138.

       To rely on Bane in this context would contravene Daimler’s mandate. Rather, post-

Daimler, at least two courts in this District have concluded that the Supreme Court’s decision

precludes the exercise of personal jurisdiction over a corporation simply because the corporation

is registered to do business in New Jersey. See Horowitz v. AT&T Inc., No. 17 -4827, 2018 WL

1942525, at *12 (D.N.J. Apr. 25, 2018) (holding that Daimler has precluded the practice of

registration as a basis for jurisdiction); Display Works, 182 F. Supp. 3d at 179 (explaining that if

business registration, alone, is sufficient to find jurisdiction “Daimler’s limitation on the exercise

of general jurisdiction to those situations where ‘the corporation is essential[ly] at home’ would

be replaced by a single sweeping rule: registration equals general jurisdiction. That cannot be the

law.”).6 Additionally, the New Jersey Appellate Division has similarly found that given Daimler’s

“clear narrow application of general jurisdiction,” the court was not bound by prior precedent



6
       Furthermore, New Jersey’s registration statue, unlike Pennsylvania’s does not forewarn the
foreign corporation that compliance with the statute will subject it to the state’s general
jurisdiction. Compare N.J. Stat. Ann. §14A-4.1(1) with 42 Pa. Cons. Stat. § 5301(a)(2)(i)-(ii).
Both Horowitz and Display Works found Bane – to the extent its holding survives in a post-
Daimler world6—to be distinguishable on that bases as well. Horowitz, No. 17-4827, 2018 WL
1942525, at *12 (“The Court agrees that Bane is distinguishable due to the differences in the
Pennsylvania and New Jersey corporation registration statutes. Notably, the New Jersey Statute
does not contain any express language to put a corporation on notice that by registering to do
business in New Jersey, it is also consenting to personal jurisdiction in the state.”); Display Works,
182 F. Supp. 3d at 179 (“New Jersey’s registration and service statutes do not constitute consent
to general jurisdiction because they do not contain express reference to any such terms”).
Additionally, it is not clear that Bane is good law in Pennsylvania; a court in the Eastern District
of Pennsylvania recently concluded that “the Third Circuit’s pre-Daimler decision in Bane, finding
that, by registering to do business in Pennsylvania, a foreign corporation consents to general
personal jurisdiction, is irretrievably irreconcilable with the teachings of Daimler, and can no
longer stand.” In re Asbestos Prod. Liab. Litig. (No. VI), 384 F. Supp. 3d 532, 545 (E.D. Pa. 2019).

                                                 9
holding that business registration rises to consent to submit to general jurisdiction. Dutch Run-

Mays Draft, LLC v. Wolf Block, LLP, 164 A.3d 435, 445 (N.J. App. Div. 2017).

       Accordingly, consistent with other post-Daimler decisions, I hold that an exercise of

personal jurisdiction based on registration, alone, would run counter to the principles of due

process expressed in Daimler. Thus, Aon Central has not consented to personal jurisdiction 1) by

virtue of registering to do business in New Jersey, 2) appointing a registered agent for service of

process, or 3) engaging in business transactions in New Jersey.7

    In a footnote, Plaintiffs have requested jurisdictional discovery in order to determine the full

extent of Aon Central’s contacts with New Jersey. See Pl. Br. at n. 8. Plaintiffs suggest that such

discovery will reveal that “Aon Central regularly conducts business, services customers, and

derives revenue in this forum.” Id. The Third Circuit has made clear that jurisdictional discovery

is not warranted unless the plaintiff “presents factual allegations that suggest ‘with reasonable

particularity’ the possible existence of the requisite ‘contacts between [the party] and the forum

state.’” Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 456 (3d Cir. 2003) (quoting Mellon

Bank, 960 F.2d at 1223). Plaintiffs have not alleged any facts to show that Aon Central has contacts

with New Jersey that are “so substantial and of such a nature” to constitute the type of “exceptional

case” where a corporation is “at home” some place other than its principle place of




7
         Furthermore, even if this Court were to conclude that Aon Central’s compliance with New
Jersey’s business registration statute constituted consent to general personal jurisdiction in this
state, that consent would not extend to the other defendants, Aon Southwest and Aon Inc. Without
citing any legal authority, Plaintiffs contend that “[b]ecause Defendants are jointly and severally
liable on Plaintiffs’ claims, jurisdiction over even one of them would permit this action to proceed
in New Jersey.” Pl. Br. at 14 n. 6. Plaintiffs are incorrect. Jurisdiction is determined on a defendant
by defendant basis and must be determined by looking to each defendant’s relationship with the
forum. See Rush v. Savchuk, 444 U.S. 320, 331-32 (1980) (holding that regardless of defendants’
joint liability, jurisdiction over each defendant must be established individually).


                                                  10
business or its place of incorporation. Daimler, 571 U.S. at n.19. Accordingly, the Court finds that

jurisdictional discovery is not appropriate, and Plaintiffs’ request is denied.      See Malik, 710 F.

App’x. at 565 (affirming the District Court’s denial of jurisdictional discovery, where the plaintiff

“did not present factual allegations that suggested with reasonable particularity the possible

existence of the requisite contacts between appellees and the forum state to warrant jurisdictional

discovery”); Barth v. Walt Disney Parks & Resorts U.S., Inc., 697 F. App’x. 119, 120 (3d Cir.

2017) (affirming denial of request for jurisdictional discovery, where “jurisdictional discovery

would have been futile.”).

    B. Specific Jurisdiction

        In the absence of general jurisdiction or consent to jurisdiction, a plaintiff may rely on

specific jurisdiction where the cause of action is related to, or arises out of, the defendant’s contacts

with the forum. IMO Indus., Inc., 155 F.3d at 259 (citation omitted). In that connection,

establishing specific jurisdiction under the Due Process Clause requires satisfaction of a three-part

test. O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 317 (3d Cir. 2007). First, the defendant

must have “purposefully directed [its] activities” at the forum. Rudzewicz, 471 U.S. at 472

(quotation marks omitted). Second, the litigation must “arise out of or relate to” at least one of

those activities. Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 418 (1984).

And third, if the prior two requirements are met, a court may consider whether the exercise of

jurisdiction otherwise “comport[s] with ‘fair play and substantial justice.’” O’Connor, 496 F.3d at

316 (quoting Int’l Shoe, 326 U.S. at 320). A court’s exercise of personal jurisdiction “requires

some act by which the defendant purposefully avails itself of the privilege of conducting activities

within the forum State, thus invoking the benefits and protections of its laws.” J. McIntyre Mach.,

Ltd. v. Nicastro, 564 U.S. 873, 880 (2011). Critically, “the defendant’s conduct and connection



                                                   11
with the forum State [must be] such that he should reasonably anticipate being hauled into court

there.” World–Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).

       Plaintiffs contend that each of the defendants has sufficient minimum contacts with New

Jersey to support the exercise of specific jurisdiction over them. Pl. Br. at 21. In particular,

Plaintiffs contend that Aon is subject to jurisdiction in New Jersey, because Aon generally “agreed

to notice claims under an insurance policy that primarily insured against a New Jersey risk,” and

in response to Clarendon’s letters to Raydon notifying it of the specific claims at issue here, “Aon

expressly assumed the duty to a notice a claim by a New Jersey insurer [Clarendon] against

Raydon.” Id. at 21. Plaintiffs assert that by agreeing to notice Clarendon’s claims, “Aon assumed

a duty to Clarendon to exercise reasonable care,” and thus, Defendants purposefully availed

themselves of this forum. Id. at 19.

       In response, Defendants argue that this Court lacks specific jurisdiction over Aon because

Plaintiffs’ claims do not arise out of, or relate to, any activities that occurred in New Jersey. Def.

Br. at 17. Defendants highlight that there is no direct contractual relationship between Clarendon

and Aon, nor are there any direct contacts between Defendants and New Jersey. Relying on

deposition testimony8 given by Aon witnesses in another action, Defendants contend that 1) the

negotiation, procurement and issuance of the relevant policies occurred in Texas, Connecticut and

New York, see Madden Cert., Ex. 2, R. Jackson Deposition Tr., at 24:17–25:10, 66:17–68:6, 91:5–

20; see also Ex. 3, 11/1/18 D. Neil Deposition Tr., at 73:2–12; 2) “[t]he maintenance of the

relationship under the policy occurred primarily in Texas and Georgia,” 3) “[t]he SCB risk

manager in relationship with Aon was located in Texas and policies were delivered to the SCB



8
      Defendants’ rely on deposition testimony from Aon witnesses in Ferguson v. Travelers
Indem. Co., No. L-2911-11, an insurance coverage action currently pending in the New Jersey
Superior Court. See Madden Cert., Ex. 2-3.
                                                 12
Texas office,” and 4) letters regarding policy changes were addressed to SCB’s Texas office, id.

at 59:7–15) and invoices to SCB and confirmations of coverage were issued out of a Texas office,

id. at 79:7–20; Ex. 3 at 71:25–73:1, 79:16– 23. Def. Br. at 18.

       Plaintiffs have not established that any of the Aon defendants named in this action have

sufficient contacts with New Jersey to support the exercise of personal jurisdiction by this Court.

Considering the facts as alleged in the light most favorable to Plaintiffs, their jurisdictional facts

connecting Aon to New Jersey are as follows: 1) at the time Aon procured the E&O policies for

Raydon, it was allegedly aware that Raydon’s largest client was a New Jersey insurer; 2) Aon

generally agreed to notice any future claims arising under Raydon’s insurance policies; and 3) Aon

specifically agreed to notice Clarendon’s, a New Jersey entity, claims against Raydon to the E&O

insurers. These attenuated contacts do not give rise to specific jurisdiction.

       Indeed, Defendants do not appear to have had any direct contact with New Jersey or

Clarendon, at all. In fact, Aon’s contacts with New Jersey are fortuitous and do not stem from

deliberate targeting of New Jersey, but rather, Raydon’s unilateral choice in clients.            See

Helicopteros Nacionales de Colombia, 466 U.S. at 417 (“[The] unilateral activity of another party

or a third person is not an appropriate consideration when determining whether a defendant has

sufficient contacts with a forum State to justify an assertion of jurisdiction.”). The mere fact that

Defendants were allegedly aware that Raydon’s largest client was a New Jersey-based entity, and

procured a professional liability insurance policy on Raydon’s behalf is not sufficient to

demonstrate that Defendants engaged in sufficient contact with New Jersey such that they “should

reasonably anticipate being haled into court in that forum.” Remick, 238 F.3d at 255 (quoting

Vetrotex, 75 F.3d at 151) (internal quotation marks omitted). At no point, did Defendants

“purposefully direct [their] activities” toward New Jersey. Rudzewicz, 471 U.S. at 472.



                                                 13
        Furthermore, contrary to Plaintiffs’ assertion that the E&O policies at issue were meant to

insure “a New Jersey risk,” the policies did not specifically insure Clarendon.9 Rather, the policies

at issue insured Raydon, in Bermuda, and everywhere it did business, including, but not limited to

New Jersey. Similarly, although Aon assumed the duty to notice any claims under Raydon’s

policies, including the specific claims at issue here, Defendants did not assume a duty to

Clarendon, but rather to, Raydon. The cases relied upon by Plaintiffs in support of their

proposition that Aon incurred a continuing obligation to New Jersey residents, and is thus subject

to jurisdiction here, are inapposite.

        Each of the cases relied upon by Plaintiffs involve defendants who clearly targeted the

forum state. See Pl. Br. at 19 (collecting cases); see also Carbonite Filter Corp. v. C. Overaa &

Co., 353 F. Supp. 3d 332, 340 (M.D. Pa. 2018) (finding that California contractor which entered

into a contract with another California entity to procure anthracite coal was subject to personal

jurisdiction in Pennsylvania for claims stemming from contract since “Pennsylvania performance



9
        Plaintiff asserts that the rationale underlying its arguments is similar to the reasoning which
“underpins the universal rule in the insurance context that by issuing policies that cover risks in a
state, the insurer subjects itself to specific jurisdiction for claims relating to the policy. . . .
[B]ecause the insurer benefits from entering a contract concerning the forum, it will not be heard
to complain when it is haled into court for those contacts.” See Pl. Br. at 20 n.9 (collecting cases).
In the cases upon which Plaintiff relies, however, the insurance companies’ contractual
commitment to their insureds clearly contemplates suit in the forum. See e.g., Rossman v. State
Farm Mut. Auto. Ins. Co., 832 F.2d 282, 287 (4th Cir. 1987) (holding that non-resident insurer was
subject to specific jurisdiction in Virginia because automobile insurance policy included Virginia
amongst territories of coverage); CSR Ltd. v. Fed. Ins. Co., 146 F. Supp. 2d 556, 560 (D.N.J.
2001)(“a liability insurer whose policy ‘territory’ covers the forum has ‘minimum contacts’ with
that forum, and is constitutionally subject to suit by its insured there in coverage litigation
concerning forum-related incidents or claims”). Here, however, Aon was Raydon’s insurance
broker, rather than an insurance carrier. Critically, unlike in the insurance coverage context, where
insurance companies “purposefully avail[] themselves, in a ‘conscious and deliberate manner’ of
the risks and benefits of doing business” by including expansive territory-of-coverage clauses,
there is no indication that Aon contemplated a suit in New Jersey. Any obligations Aon incurred
were to Raydon in Bermuda, and unlike the insurance coverage cases relied upon by Plaintiff, the
agreement between Aon and Raydon did not explicitly reference New Jersey.
                                                  14
 [was] essential because the anthracite coal [defendant] wanted is primarily found in Pennsylvania

 and was manufactured in and shipped from Pennsylvania,” the state which contains all of the

 country’s anthracite coal reserves”); Tristar Prod., Inc. v. SAS Grp., Inc., No. 08-6263, 2009 WL

 3296112, at *3 (D.N.J. Oct. 9, 2009)(finding personal jurisdiction in New Jersey over non-resident

 defendant for product liability claims where defendant advertised product on national cable tv

 available in New Jersey, sold the product in at least one retail store in New Jersey, and defendant’s

 interactive website was accessible to New Jersey residents). For example, Plaintiffs cite to Haisten

v. Grass Valley Med. Reimbursement Fund, Ltd., 784 F.2d 1392, 1399 (9th Cir. 1986), as an

example where a court determined that personal jurisdiction could be asserted over a non-resident

insurer. In Haisten, the defendant was an insurance fund which was established in the Cayman

Islands for the specific purpose of providing indemnity insurance for doctors at a California

hospital. Id. at 1395. The plaintiff, a judgment-creditor in a medical malpractice action, sought to

recover from the fund, after one of the fund’s insureds declared bankruptcy. Id. The fund operated

exclusively in the Cayman Islands, was incorporated in the Cayman Islands, maintained its sole

office there, and the insureds communicated with the fund through an agent in the Cayman Islands.

Id. All of the transactions in connection with the policy, including the issuance and delivery of the

policy, and the payment of premiums and claims were conducted in the Cayman Islands, as well.

Id. Despite the fact that the fund exclusively operated in the Cayman Islands, the Ninth Circuit,

nevertheless, found that the defendant was subject to personal jurisdiction in California because the

fund purposefully directed “its commercial efforts toward California residents” and the insurance

agreement “explicitly concerned the indemnification of California physicians against liability solely

under California malpractice law. Thus, the effect in California was not only foreseeable, it was

contemplated and bargained for.” Id. at 1398. Unlike in Haisten, where the defendant entered into

an insurance contract to provide indemnification to doctors in California Aon did not have a direct
                                                  15
contractual relationship with Clarendon and did not target Clarendon in New Jersey. 10 Rather, as

alleged, Aon agreed to notice any claims arising from Raydon’s professional liability policies,

regardless of where those claims arose; Aon did not specifically direct its activities at New Jersey.

Aon’s only specific contact with New Jersey that could arguably be relevant to this litigation is that,

Clarendon, as Raydon’s client, is allegedly a third-party beneficiary of Aon’s agreement with

Raydon to notice any claims arising under its E&O insurance policies. 11 None of the identified

connections to New Jersey are the type of voluntary contacts necessary to sustain personal

jurisdiction. Even assuming, as Plaintiffs allege, that Aon was aware that Raydon’s largest client

was a New Jersey entity, Defendants did not specifically target or reach out to New Jersey – Raydon

did. Thus, Aon’s contacts with New Jersey arose from the unilateral acts of a third party and are

not sufficient to support the exercise of personal jurisdiction by this Court. See Contimortgage

Corp. v. Great Nw. Ins. Co., No. 99-3077, 1999 WL 1128943, at *1 (E.D. Pa. Dec. 3, 1999) (finding

that defendant’s contacts with Pennsylvania were insufficient to establish specific jurisdiction where

the only connection to the forum was that third-party beneficiary of insurance contract was a




10
        Even if Clarendon had been in a direct contractual relationship with Aon, that singular contact
would not be sufficient to establish that Aon is subject to personal jurisdiction in New Jersey. See
Rudzewicz, 471 U.S. at 478 (“If the question is whether an individual’s contract with an out-of-state
party alone can automatically establish sufficient minimum contacts in the other party’s home forum,
we believe the answer clearly is that it cannot.”). Rather the focus of the specific jurisdiction analysis
in contract cases is “the prior negotiations and contemplated future consequences, along with the
terms of the contract and the parties’ actual course of dealing.” Id.; see also General Elec. Co., 270
F.3d 144, 150 (3d Cir. 2001)(explaining that when reviewing contract cases for specific jurisdiction,
a court should consider “whether the defendant’s contacts with the forum were instrumental in either
the formation of the contract or its breach.” ). Here, Plaintiff has not shown that Aon’s course of
dealing with any party relevant to this litigation had any connection to New Jersey.
11
       It is not clear to the Court that Plaintiffs’ predecessor-in-interest Clarendon was, indeed, an
intended third-party beneficiary of the agreement between Raydon and Aon. Regardless, the Court
need not resolve that question, because, even assuming Clarendon was a third-party beneficiary of
Raydon and Aon’s agreement, this Court lacks personal jurisdiction over Aon.

                                                   16
Pennsylvania entity).

       Furthermore, to the extent Defendants have any contacts with New Jersey, those contacts

are not directly related to the Plaintiffs’ claims. See Helicopteros Nacionales de Colombia, S.A.,

466 U.S. at 418 (explaining that litigation must “arise out of or relate to” defendants’ forum

activities). Defendants did not have a direct contractual relationship with Clarendon – this case’s

sole New Jersey lynchpin-- nor did they have any direct communication with Clarendon,

whatsoever. Rather, all of Defendants’ interactions occurred with Raydon, a Bermudan entity,

through Aon’s offices in Connecticut, New York, Georgia, Texas, and Illinois. See Def. Br. at 18

(describing Raydon’s acts related to maintaining and servicing Aon’s professional liability

insurance); see also Madden Cert., Ex. 2, R. Jackson Deposition Tr., at 24:17–25:10, 66:17–68:6,

59:7–15, 91:5– 20; Ex. 3, 11/1/18 D. Neil Deposition Tr., at 71:25-73:12, 79:16– 23. Thus, any

contacts Aon may have with New Jersey are clearly unrelated to the instant lawsuit.

       Finally, even assuming that Defendants had sufficient contacts with New Jersey and that

 Plaintiffs’ claims were related to those contacts, the assertion of personal jurisdiction by this Court

 would not comport with the notions of “fair play and substantial justice.” Burger King, 471 U.S.

 at 476 (quoting International Shoe Co. v. Washington, 326 U.S. 310, 320 (1945)). In considering

 whether the exercise of jurisdiction is fair and reasonable, courts evaluate

                        1) the burden on the defendant,
                        2) the forum State’s interest in adjudicating the dispute,
                        3) the plaintiff’s interest in obtaining convenient and
                        effective relief,
                        4) the interstate judicial system’s interest in obtaining the
                        most efficient resolution of controversies, and
                        5) the shared interest of the several States in furthering
                        fundamental substantive social policies.

 Id. at 477. In that regard, Plaintiffs argue that, under an analysis of the outlined factors, the exercise

 of jurisdiction over Aon in New Jersey is both fair and reasonable. Pl. Br. at 23-25. Defendants


                                                    17
 assert that New Jersey has no connection this case, the anticipated witnesses are located outside of

 New Jersey, Plaintiffs are not, currently, New Jersey residents, 12 and New Jersey law does not

 govern Plaintiffs’ substantive claims. Def. Br. at 20.

       Here, several of these factors, including the burden on defendant and judicial efficiency,

 weigh against exercising jurisdiction in New Jersey. None of the Aon defendants are located in

 New Jersey. Many of the relevant witnesses, including Robert Jackson and Mark Hannington who

 were in charge of handling the Raydon accounts, are located outside of New Jersey. Furthermore,

 it is not clear that New Jersey law will apply to either Plaintiffs’ breach of contract or professional

 negligence claims. 13 Thus, subjecting Aon to personal jurisdiction in New Jersey in light of its

 attenuated contacts with this forum would be inconsistent with the notion of fair play and

 substantial justice, running afoul of due process.

       Accordingly, Defendants Motion to Dismiss is granted due to lack of personal jurisdiction.

 Since personal jurisdiction is lacking, I do not address Defendants’ motion to dismiss pursuant to

 Federal Rule of Civil Procedure 12(b)(3) and (6).




12
        Although Plaintiffs are not, at the moment, New Jersey residents, their predecessor-in-
interest, Clarendon, was a New Jersey entity. Furthermore, at the time relevant to the instant claims,
Ferguson was allegedly a New Jersey resident. See Compl. ¶5. Accordingly, to the extent it bears
on the fairness analysis, the Court gives little weight to Defendants’ contention that Plaintiffs are not
New Jersey residents.
13
         The parties dispute which state’s substantive law will apply to this matter. Plaintiffs contend
that the relevant law is New Jersey, see Pl. Br. at 27-30, while Defendants argue that either Texas,
Illinois, or Georgia law governs Plaintiffs’ claims, see Def. Br. at 26-31. While the Court has not
conducted a choice-of-law analysis, under New Jersey’s choice of law rules for both contract and
tort claims, the law of the state with the “most significant relationship” to the litigation typically
applies. Collins v. Mary Kay, Inc., 874 F.3d 176, 183 (3d Cir. 2017) (explaining that in diversity
cases courts look to the choice of law rules of the forum state); Maniscalco v. Brother Int'l Corp.
(USA), 793 F. Supp. 2d 696, 704 (D.N.J. 2011) (“New Jersey has adopted the
‘most significant relationship’ test of the Restatement (Second) of Conflict of Laws.”). In light of
this lawsuit’s attenuated connection to New Jersey, New Jersey’s law is unlikely to apply.

                                                   18
III.   CONCLUSION

       For the reasons set forth above, Defendants’ Motion to Dismiss is GRANTED without

prejudice for lack of personal jurisdiction.




Dated: February 26, 2020                                      s/ Freda L. Wolfson

                                                              Freda L. Wolfson
                                                              U.S. Chief District Judge




                                               19
